Citation Nr: 1107719	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned in August 2009.  A 
transcript of the hearing is of record.

This case was remanded by the Board in March 2010 for further 
development.  The Board is satisfied as to substantial compliance 
with its March 2010 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998).  This included requesting that the Veteran provide the 
names of health care providers, obtaining additional VA treatment 
records, and affording the Veteran a new VA PTSD examination.  As 
such, the case is now ready for disposition.


FINDING OF FACT

The Veteran's PTSD symptoms do not more nearly approximate 
occupational and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims file, and he was afforded VA examinations in May 2007, 
March 2008, and July 2010.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's PTSD since the 
July 2010 VA examination.  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claim.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

Additionally, in August 2009, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, the U.S. Court of Appeals for Veterans Claims recently 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or Veterans Law Judge who chairs a hearing to 
fulfill two duties: (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2009 hearing, the undersigned Veterans 
Law Judge identified the issue on appeal.  Information was also 
solicited regarding the severity and frequency of the Veteran's 
symptoms.  Therefore, not only were the issues "explained . . . 
in terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim," were 
also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, 
based on his testimony, the matter was Remanded for the purpose 
of obtaining outstanding VA treatment records and affording the 
Veteran a VA examination.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the Veteran's claims for an increased rating.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his PTSD.  As such, the 
claims require consideration of the entire time period involved 
and contemplation of staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran contends that his PTSD is of such 
severity so as to warrant a disability rating in excess of 30 
percent.  A 30 percent rating is indicative of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational task 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The next higher rating of 50 percent also requires occupational 
and social impairment, but with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
task); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is warranted for even greater occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed in 
the rating scheme are exhibited; rather, consideration must be 
given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the 
Mauerhan case, the court rejected the argument "that the DSM-IV 
criteria should be the exclusive basis in the schedule governing 
ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, 
distinctive PTSD symptoms in the DSM-IV are used to diagnosis 
PTSD rather than evaluate the degree of disability resulting from 
the condition. Although certain symptoms must be present in order 
to establish the diagnosis of PTSD, as with other conditions, it 
is not the symptoms but their effects that determines the level 
of impairment.  Id.

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate the rating criteria for the next-higher 50 percent 
evaluation.  In this regard, the Board finds it significant that 
the Veteran has not demonstrated symptoms of abnormal speech, 
panic attacks, difficulty in understanding complex commands, 
memory impairment, judgment impairment, or difficulty in 
establishing and maintaining effective social relationships at 
any time during the appeals period.  

The Veteran was afforded a VA PTSD examination in May 2007, at 
which time he was assigned a Global Assessment of Functioning 
(GAF) score of 48, indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Subjectively, the Veteran reported difficulty sleeping, 
nightmares about Vietnam occurring 2 to 3 times per month, 
hypervigilance, heightened startle reflex, social isolation, and 
intrusive thoughts about Vietnam.  Upon objective examination, 
the Veteran was casually groomed and fully cooperative.  Speech 
was within normal limits with regard to rate and rhythm.  His 
mood was somewhat depressed, while his affect was appropriate to 
content.  His thought processes and associations were logical and 
tight, with no confusion or loosening of associations.  His 
memory was grossly intact, and he was oriented in all spheres.  
He did not report hallucinations, suicidal ideations, or 
homicidal ideations.  No delusional material was noted.  Despite 
assigning a GAF of 48, which suggests severe impairment, the 
examiner explicitly noted that the Veteran's PTSD symptoms 
appeared to be "moderate" in nature.  Further, while the 
Veteran was not working, the examiner stated that he did not find 
evidence that his PTSD symptoms precluded employment.  

The Veteran was next afforded a VA PTSD examination in March 
2008, at which time he was again assigned a GAF score of 48.  
Subjectively, he reported depression, irritability, social 
isolation, nightmares involving Vietnam three to four times per 
month, hypervigilance, heightened startle reflex, intrusive 
thoughts about Vietnam, and difficulty sleeping.  Upon objective 
examination, the Veteran was causally groomed and fully 
cooperative, although he appeared rather dysphoric.  His speech 
was within normal limits with regard to rate and rhythm.  His 
mood was depressed and his affect was appropriate to content.  
His thought processes and associations were logical and tight, 
with no confusion or loosening of associations.  His memory was 
grossly intact and he was oriented in all spheres.  He denied 
hallucinations, suicidal ideation, and homicidal ideation.  No 
delusional material was noted, and the Veteran's insight and 
judgment were adequate.  Again, although the examiner assigned a 
GAF score of 48, he indicated that the Veteran's PTSD symptoms 
were merely "moderate."  Furthermore, he did not find that PTSD 
symptoms precluded employment, and noted that the Veteran did not 
report grossly impaired social functioning (although he reported 
a tendency to isolate himself at times).  

The Veteran was afforded his most recent VA PTSD examination in 
July 2010, at which time he was assigned a GAF score of 53, 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).  Subjectively, the 
Veteran reported depression, nightmares every other night 
involving the Internal Revenue Service and Vietnam, difficulty 
sleeping, intrusive thoughts, hypervigilance, heightened startle 
reflex, and social isolation.  

Upon objective examination, the Veteran was causally groomed and 
cooperative, although he displayed some dysphoria.  His speech 
was within normal limits with regard to rate and rhythm.  His 
mood was generally euthymic with some depression noted, while his 
affect was appropriate to content.  His thought processes and 
associations were logical in type, with no confusion or loosening 
of associations.  His memory was grossly intact and he was 
oriented in all spheres.  He did not report hallucinations; 
however, he claimed to experience suicidal and homicidal 
ideation, though denied suicidal or homicidal intent.  No 
delusional material was noted, and the Veteran's insight and 
judgment were adequate.  The examiner concluded that the 
Veteran's PTSD symptoms were moderate and occurred several times 
per week.  However, the examiner did not find evidence that PTSD 
symptoms precluded employment, and no gross impairment in social 
functioning was noted.  The examiner did not find evidence that 
PTSD symptoms precluded activities of daily living.  

The evidence also indicates that the Veteran lives with his wife 
of 41 years, and has described their relationship as "having 
their ups and downs and generally fairly well."  He further 
described his marital relationship as "close."  He also visits 
with his sister twice per week and has many friends, although he 
does not consider them close.  At his August 2009 Board hearing, 
he testified that he visits with his adult daughter approximately 
2 to 3 times per month.  

VA treatment records reflect that the Veteran was assigned a GAF 
score of 51 in a December 2007 medication management assessment.  
However, for the most part, his GAF scores have been in the 61 to 
65 range, indicative of merely some mild symptoms (e.g., 
depressed mood and mild insomnia).

The Board finds that the Veteran's symptoms do not more nearly 
approximate the criteria for the next-higher 50 percent 
evaluation.  First, the evidence does not demonstrate flattened 
affect.  In this regard, the Veteran's mood was found to be 
depressed, while his affect was appropriate to content.    

Moreover, the evidence does not indicate circumstantial, 
circumlocutory, stereotyped speech.  In this regard, the 
Veteran's speech was found to be within normal limits with 
respect to rate and rhythm at all of his VA examinations.

There is no evidence of any panic attacks, let alone panic 
attacks more than once a week.  Similarly, there is no suggestion 
that the Veteran has difficulty in understanding complex 
commands.  To the contrary, his thought processes and 
associations were logical and tight, with no confusion or 
loosening of associations.  

There is also no evidence suggesting impairment of short- and 
long-term memory, judgment, or abstract thinking.  In this 
regard, his memory was grossly intact and he was oriented in all 
spheres.  Furthermore, the Veteran's insight and judgment were 
adequate.

Next, a review of the evidence of record does not demonstrate 
difficulty in establishing and maintaining effective 
relationships due to PTSD.  In this regard, the Veteran described 
having a "close" relationship with his wife of 41 years.  
Furthermore, the Veteran claimed to have many friends, although 
he did not consider them close.  His VA examiners opined that 
there was no grossly impaired social functioning, although the 
Veteran reported a tendency to isolate himself at times.  

The Board acknowledges, however, that the evidence does indicate 
that the Veteran experienced some thoughts of suicide or of 
harming himself.  Even though suicidal ideation was expressly 
denied by the Veteran in the in May 2007 and March 2008 VA 
examinations, he reported suicidal or homicidal ideation (though 
not intent) at his August 2009 Board hearing as well as at his 
July 2010 examination.  

Moreover, the Board has considered the fact that although the 
Veteran's VA examiners have assigned him GAF scores indicative of 
serious PTSD symptomatology, these examiner have described his 
symptoms as "moderate" in the same reports.  In addition, his 
VA treatment records, for the most part, reflect GAF scores in 
the 61 to 65 range, suggesting merely mild PTSD symptomatology.  
The GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness."  See The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

Overall, however, due to the absence of more serious 
symptomatology (flattened affect, abnormal speech, panic attacks, 
difficulty in understanding complex commands, impaired memory, 
judgment, and abstract thinking, etc.) and notwithstanding his 
complaints of depression and suicidal ideation, the Board finds 
that the Veteran's current symptoms do not demonstrate a 
disability picture more nearly approximating the next-higher 50 
percent evaluation under DC 9411, notwithstanding the lower GAF 
scores.    

In consideration of the above, the Board finds that Veteran's 
symptoms more nearly approximate the rating criteria for a 30 
percent rating for PTSD.  As such, his appeal is denied.  The 
Board has further considered his symptoms during this time period 
and finds that the additional assignment of different ratings for 
different periods of time is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered his 
statements asserting that his disability is more severe than 
currently characterized.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, the Board acknowledges his belief that his symptoms are 
of such severity as to warrant a higher rating; however, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-connected 
disabilities are evaluated, more probative than the Veteran's 
assessment of the severity of his PTSD.

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's psychiatric disability was applied to the applicable 
rating criteria, general counsel opinions, and case law.  
Although the applicable criteria provide for higher ratings, the 
Board fully explained why a higher rating was not warranted.  
Given that the applicable schedular rating criteria are more than 
adequate in this case, the Board need not consider whether the 
Veteran's psychiatric disability picture includes exceptional 
factors.  Referral for consideration of the assignment of a 
disability evaluation on an extraschedular basis is not 
warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, recognition is given to the fact that the Courts have 
held that a claim for a total disability evaluation based on 
individual unemployability (TDIU) is considered to be part and 
parcel of a claim for an increased rating when there is evidence 
of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
However, in the present case, the Board notes that the RO issued 
a decision in May 2008 that expressly denied a claim for TDIU.  
The Veteran did not appeal this decision.  The issue of 
entitlement to a TDIU is therefore not before the Board.  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


